TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 14, 2013



                                      NO. 03-13-00083-CV


                                   Lorenzo Franks, Appellant

                                                 v.

         The Honorable C. Bud Kirkendall, Judge of the 2nd 25th Judicial Court of
                          Guadalupe County, Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgment: IT IS THEREFORE considered, adjudged and ordered that the trial court’s

judgment is in all things affirmed. It FURTHER appearing to the Court that appellant has filed

an affidavit of inability to pay costs, it is FURTHER ordered that no costs of appeal be assessed

against appellant; and that this decision be certified below for observance.